NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         MAR 19 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NICHOLAS EUGENE LANDSIEDEL,                     No.    18-35380

                Petitioner-Appellant,           D.C. No. 2:16-cv-01421-RAJ

 v.
                                                MEMORANDUM*
SHANE RANSOME, Community
Corrections Officer 2, and RICHARD
MORGAN, Secretary of Corrections,

                Respondents-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Washington state prisoner Nicholas Eugene Landsiedel appeals pro se from

the district court’s order denying his 28 U.S.C. § 2254 habeas petition challenging

his conviction for attempted rape of a child in the second degree and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
communicating with a minor for immoral purposes. We have jurisdiction under 28

U.S.C. § 2253. Reviewing de novo, see Hurles v. Ryan, 752 F.3d 768, 777 (9th

Cir. 2014), we affirm.

      Landsiedel contends that his trial counsel rendered ineffective assistance by

failing to communicate a plea offer extended by the State and to advise him

adequately about another plea offer. The Washington Court of Appeals concluded

that, even if defense counsel’s performance were deficient, Landsiedel failed to

demonstrate that he suffered prejudice as a result of the deficient performance. See

Lafler v. Cooper, 566 U.S. 156, 164 (2012) (to establish prejudice, defendant must

show a reasonable probability that he “would have accepted the plea and the

prosecution would not have withdrawn it . . ., that the court would have accepted

its terms, and that the conviction or sentence, or both, under the offer’s terms

would have been less severe than under the judgment and sentence that in fact

were imposed”). The state court’s determination was not contrary to, nor an

unreasonable application of, Strickland v. Washington, 466 U.S. 668 (1984). See

28 U.S.C. § 2254(d)(1).

      To the extent Landsiedel briefed issues beyond the certificate of

appealability (“COA”), we treat his briefing as a request to expand the COA and

deny it. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.

1999).


                                          2                                    18-35380
AFFIRMED.




            3   18-35380